DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is in response to the Applicants' communication filed on July 08, 2020.  In virtue of this communication, claims 1-20 have been cancelled; claims 21- 40 are currently presented in the instant application.

Drawings
3.	The drawings submitted on July 08, 2020.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
4.	The information Disclosure Statement (IDS) Form PTO-1449, filed on July 08, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 21, 28, 35, 27 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims respectively, of copending of Patent Application US 10713750 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because pending claim 1 is an obvious subset of the limitations presented in claim 21.

7.	Table 1 illustrates the conflicting claim pair.
Present claims
21, 28 and 35
27 and 34
Patent Application 
US 10713750 B2
1, 13 and 18  
12 and 28



Table 2 illustrates a mapping of the limitation of claims 21, 28, 35, 27 and 34 of the present application against the limitations of claim 1, 13, 18, 12 and 28 of Patent No. US 10713750 B2:

Present claims
Patent Application US 10713750 B2

21. (New) A processor comprising:



a processing core to store and access data;

one or more processors including a first processor, each processor including a processing core to store and access data

a cache memory;

a cache memory;

a plurality of dynamically adjustable trackers to track operation of the cache memory for a plurality of address ranges, each of the plurality of trackers including one or more counters to track cache memory hits and misses for incoming address streams;

track addresses accessed at the cache memory, including tracking cache memory hits and misses for incoming address streams occurring in each of the one or more address ranges;

wherein the processor is to: 
monitor and track addresses accessed at the cache memory utilizing the plurality of trackers, including tracking cache memory hits and misses for incoming address 


monitor the tracked addresses, including identifying a first set of address ranges of the one or more address ranges that are frequently accessed and a second set of 

determine frequency of access of the cache memory for each of the plurality of address ranges based on the counters of the plurality of trackers;

determine one or more adjustable address ranges for the cache memory for tracking;

determine a replacement policy for the cache memory based at least in part on the determined frequency of access for each of the plurality of address ranges.

apply a replacement policy for data stored in the cache memory based on information received regarding the tracking of the addresses accessed at the cache memory in each of the one or more address ranges, the replacement policy being based on data included in address ranges of the second set of address ranges that are infrequently accessed.

As table 2 clearly illustrates, claim 1, 13, 18 (independent), 12  and 28 of Patent No. US 10713750 B2 include all the limitations of claim 21, 28, 35 (independent), 27 and 34 respectively of the present application.  The method of claim 21 of the present application are all recited in claim 1 of the Patent No. No. US 10713750 B2.
	Thus, claim 21, 28 and 35 of the present application would have been obvious to one of ordinary skill in art at the time of the invention in view of claim 1 of Patent 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in face been patented.

Claim Rejections - 35 USC § 103
8c.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 21-22, 27-29 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over CHADHA et al. (US 20180039577 A1, hereinafter “CHADHA”) in view of Ono et al. (US 20120102269 A1, hereinafter “Ono”) and further in view of Paris (US 20080122665 A1).
As to claim 21. (New) CHADHA discloses a processor comprising: 
a processing core to store and access data (CHADHA, see FIG. 2 and par. [0030], “The multi-slice processor in the example of FIG. 2 also includes a number of load/store slices (222a, 222b-222n). Each load/store slice includes a queue (224), a multiplexer (228), a data cache (232), and formatting logic (226), among other components described below with regard to FIG. 3. The queue receives load and store operations to be carried out by the load/store slice (222). The formatting logic (226) formats data into a form that may be returned on the results bus (220) to an execution slice as a result of a load or store instruction”); 
a cache memory (CHADHA, see FIG. 2, and par. [0030], “a data cache (232)”); and 
a plurality of dynamically adjustable trackers to track operation of the cache memory for a plurality of address ranges (CHADHA, see at least par. [0043], “A store reorder queue (306) may include entries for tracking the cache operations for sequential consistency and may reissue operations into the load/store pipeline for execution independent of an execution slice”)
wherein the processor is to: 
monitor and track addresses accessed at the cache memory utilizing the plurality of trackers, including tracking cache memory hits and misses for incoming address streams occurring in each of the plurality of address ranges (CHADHA, see at least par. [0063], “The ERAT miss queue is also configured to include a tracker to monitor a cache entry. The tracker within the ERAT miss queue has a corresponding tracker in the LRQ entry for the load instruction. Further, more than one LRQ entry may include corresponding trackers for the ERAT miss queue entry, if those LRQ entries store load instructions targeting the same cacheline (identified by an effective address) and have encountered a set predict hit and an ERAT miss. The trackers in the ERAT miss queue and the LRQ function to monitor the cache entry in order to detect any changes made to the cache entry during the ERAT update”); 
each of the plurality of trackers including one or more counters to track cache memory hits and misses for incoming address streams”.  However, Ono discloses:
each of the plurality of trackers including one or more counters to track cache memory hits and misses for incoming address streams (Ono, see at least par. [0032], “the processor and/or components of the memory hierarchy may include hardware counters that track instruction hit and miss rates for each level of the memory hierarchy (e.g., for an L1 cache, an L2 cache, an L3 cache, and main memory).”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHADHA disclosed invention, and have “each of the plurality of trackers including one or more counters to track cache memory hits and misses for incoming address streams”, as suggested by Ono, in order to “improve memory access speeds, such sequential misses to both the L1 and L2 caches are sometimes unavoidable. Furthermore, serially handling a set of sequential misses for multiple levels of a memory hierarchy can lead to a substantial combined miss delay”, (Ono, see par. [0005]).
CHADHA in view of Ono does not disclose “determine frequency of access of the cache memory for each of the plurality of address ranges based on the counters of the plurality of trackers; and determine a replacement policy for the cache memory based at least in part on the determined frequency of access for each of the plurality of address ranges”.  However, Paris discloses:
determine frequency of access of the cache memory for each of the plurality of address ranges based on the counters of the plurality of trackers (Paris, see at least lines 9-22 of the par. [0091], “Each counter keeps track of a specific location by storing a rank that represents the order by which each location should be replaced, according to the specific replacement policy in place. For instance, assume a least recently used (LRU) replacement strategy, with 4 locations per memory address, and a status field containing, at some point, the following values stored in each of the 4 counters associated with each location: 3,1,0,2. This means that location numbers 0, 1, 2, 3 in the memory address have associated LRU counters in the status field with values 3,1,0,2. Under an LRU strategy this means that location 0 is the most recently used because it has the highest LRU counter with value 3, next is location 3 with LRU counter=2, location 1 follows with LRU counter=1, and finally location 2 with LRU counter=0”); and 
determine a replacement policy for the cache memory based at least in part on the determined frequency of access for each of the plurality of address ranges (Paris, see the last 15 lines of the par. [0091], “Therefore, when a value is about to be replaced, the location number associated with the lowest LRU counter value will be selected for replacement, or location 2 in this case, because it represents the least recently used location, as the replacement strategy itself suggests. On the other hand, the status field might be implemented differently if another strategy is used, as in the oldest value replacement policy, whereby the status field is preferably conceived as a first in first out (FIFO) queue, instead of counters, where new replaced locations are added to the front of the queue and the oldest location used for replacement is obtained from the tail. Regardless of the replacement strategy used, the status field is used to determine which location should be selected when replacing a value, after a miss has occurred”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHADHA in view of Ono disclosed invention, and have “determine frequency of access of the cache memory for each of the plurality of address ranges based on the counters of the plurality of trackers; and determine a replacement policy for the cache memory based at least in part on the determined frequency of access for each of the plurality of address ranges”, as taught by Paris, in order to “processing data streams significantly faster than most state-of-the-art compressors under similar bandwidth conditions”, (Paris, see par. [0008]).

As to claim 22. (New) CHADHA in view of Ono and further in view of Paris further discloses wherein the processor is further to apply the replacement policy for eviction of data from the cache memory (CHADHA, see FIG. 2 and at least lines 11-19 of the par. [0031], “Consider, as an example of a typical flush and recovery operation, that a dispatcher of the multi-slice processor dispatches over time and in the following order: an instruction A targeting logical register 5, an instruction B targeting logical register 5, and an instruction C targeting logical register 5. At the time instruction A is dispatched, the instruction parameters are stored in the general purpose register entry for logical register 5. Then, when instruction B is dispatched, instruction A is evicted to the history buffer (all instruction parameters are copied to the history buffer, including the logical register and the identification of instruction B as the evictor of instruction A), and the parameters of instruction B are stored in the general purpose register entry for logical register 5.”).

As to claim 27. (New) CHADHA in view of Ono and further in view of Paris further discloses least recently accessed wherein the replacement policy comprises at least one of a (LRU) and a least recently accessed (LRA) algorithm (Paris, see at least par. [0105], “In order to understand how a replacement strategy works, the least recently used (LRU) replacement policy is explained next using the following concrete example. Consider a memory address with 4 locations and, thus, a status field containing 4 LRU counters associated with each. Assume that at some point during the compression process the LRU counters contain the values 3,0,2,1, respectively”).

As to claims 28 and 35, are rejected for the same rational of claim 21.

As to claims 29 and 36, are rejected for the same rational of claim 22.

As to claims 34, are rejected for the same rational of claim 27.
10.	Claims 23-24, 30-31 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over CHADHA et al. (US 20180039577 A1, hereinafter “CHADHA”) in view of Ono et al. (US 20120102269 A1, hereinafter “Ono”) and further in view of Paris (US 20080122665 A1) as applied claim 21 above and further in view of LIN (US 20170003967 A1).
As to claim 23. (New) CHADHA in view of Ono and further in view of Paris further discloses further discloses wherein the processor is further to: 
determine the plurality of address ranges for the cache memory (Paris, see at least par. [0071], “The address will determine the cache set where the block will be mapped, and thus, it is also referred to as the "cache mapping address"”); and 
CHADHA in view of Ono and further in view of Paris does not disclose “assign the determined address ranges to respective trackers of the plurality of trackers”.  However, LIN discloses:
assign the determined address ranges to respective trackers of the plurality of trackers (LIN, see at least par. [0219], “The replacement module 611 assigns number `72` cache block of L1 cache 602 for the host instruction being generated according to the replacement algorithm. The controller controls selector 692 to select BN1X address `72` on bus 693. The BN1X address together with BN1Y address A (`00`) are written in the track table 610. At this time, selector 694 and selector 696 select the address on bus 631. Therefore, BN1 address `72A` is written to an entry to replace the BN2 address `8026`, but the instruction type is not changed. If the tracker 614 takes branch at this entry based on the instruction type and/or the control signal of processor core 601, the `72A` is put on bus 631 which then points to the first entry on row `72` of the track table 610 and continue execution form there”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHADHA in view of Ono and further in view of Paris disclosed invention, and have “assign the determined address ranges to respective trackers of the plurality of trackers”, as suggested by LIN, in order use a trace cache based on a program execution trace instead of the traditional cache based on address matching. But the trace cache stores a large amount of instructions that have duplicate addresses but are located in different traces, resulting in large volume waste in memory capacity and low performance of the trace cache”, (LIN, see par. [0007].  

As to claim 24. (New) CHADHA in view of Ono, further in view of Paris and further in view of LIN further discloses wherein determining the plurality of address ranges includes determining the address ranges dynamically based on detected accesses to the cache memory (LIN, see at least lines 8-15 of the par. [0251], “The controller detects the output 973 of the left most comparator in the comparison module 924 to determine whether the input BN2Y has the corresponding L1 cache block. If the output 973 of the comparator is `1`, it indicates that the input BN2Y has no corresponding L1 cache block. If the output 973 of the comparator is `0`, it indicates that the input BN2Y has the corresponding L1 cache block.”).

As to claims 30 and 37, are rejected for the same rational of claim 23.
As to claims 31 and 38, are rejected for the same rational of claim 24.

11.	Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over CHADHA et al. (US 20180039577 A1, hereinafter “CHADHA”) in view of Ono et al. (US 20120102269 A1, hereinafter “Ono”), in view of Paris (US 20080122665 A1), .
As to claim 25. (New) CHADHA in view of Ono, further in view of Paris and further in view of LIN further discloses does not disclose “wherein determining the plurality of address ranges includes setting at least one address range to be within a certain distance from an address of a detected access”.  However, Atobe discloses wherein determining the plurality of address ranges includes setting at least one address range to be within a certain distance from an address of a detected access (Atobe, see at least par. [0100], “The hit determination unit 113 computes a successive address based on an "internal buffer A address" and "distance information" in the internal buffer information storage unit 112, and determines whether or not the data has been cached in the internal buffer A 109”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHADHA in view of Ono, further in view of Paris, and further in view of LIN, disclosed invention, and have “wherein determining the plurality of address ranges includes setting at least one address range to be within a certain distance from an address of a detected access”, as taught by Atobe, in order to “avoid redundant reading out of data, to efficiently use a limited memory area, and to reduce electrical power consumption in memory access”, (Atobe, see par. [0028]).
As to claims 32 and 39, are rejected for the same rational of claim 25.

s 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over CHADHA et al. (US 20180039577 A1, hereinafter “CHADHA”) in view of Ono et al. (US 20120102269 A1, hereinafter “Ono”) and further in view of Paris (US 20080122665 A1) as applied claim 21 above and further in view of Hoayun (US 20150186289 A1).
As to claim 26. (New)  CHADHA in view of Ono and further in view of Paris does not disclose “wherein identifying frequency of access of the cache memory includes identifying one or more address ranges that are frequently accessed at the cache memory and one or more address ranges that infrequently accessed at the cache memory”.  However, Hoayun discloses wherein identifying frequency of access of the cache memory includes identifying one or more address ranges that are frequently accessed at the cache memory and one or more address ranges that infrequently accessed at the cache memory (Hoayun, see at least par. [0038], “The cache controller could be arranged so that it maps an address range in cache RAM 15 onto a range of one of memories 11 and 13 that is expected to be frequently used and onto a range of the other of those memories that is expected to be infrequently used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHADHA in view of Ono and further in view of Paris, disclosed invention, and have “wherein identifying frequency of access of the cache memory includes identifying one or more address ranges that are frequently accessed at the cache memory and one or more address ranges that infrequently accessed at the cache memory”, as taught by Hoayun, thereby to provide “provided a data processing system comprising: a cache controller having any one or more of the features as set out above, the data requester, the first memory, the second memory and the cache memory.” (Hoayun, see par. [0011]).
As to claims 33, are rejected for the same rational of claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612